Citation Nr: 1020471	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to October 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
denied service connection for fibromyalgia.  The Veteran was 
scheduled to appear at a videoconference hearing in August 
2009, but did not appear for the hearing.  The issue of 
service connection for fibromyalgia was previously remanded 
by the Board in December 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2009 remanded instructed the RO/AMC to 
schedule the Veteran for a VA examination to, inter alia, 
address whether any diagnosed fibromyalgia was related to 
service or any incident of service.   The examiner was also 
to opine as to whether the Veteran's service-connected 
retropatellofemoral joint syndrome represented manifestations 
marking the onset of his fibromyalgia.  

The record shows the Veteran thereafter was examined by VA in 
January 2010.  The examiner found that fibromyalgia was not 
present at that time.  He then offered an opinion concerning 
any relationship between fibromyalgia and the Veteran's 
service-connected retropatellofemoral joint syndrome.  

The record shows the Veteran's treating clinicians have 
diagnosed fibromyalgia since the filing of his claim.  
Moreover, the January 2010 examiner only indicated that 
fibromyalgia was not present at the time of the examination; 
he did not suggest that the prior diagnosis of fibromyalgia 
was in error.  In McLain v. Nicholson, 21 Vet. App. 319 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement that a claimant have 
a current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.  That is the situation in this case.  
Consequently, the examiner should have addressed whether the 
diagnosis of fibromyalgia had been in error, and if not, 
whether the fibromyalgia present after service, even if now 
resolved, had been etiologically related to service.

Accordingly, this case is REMANDED for the following actions: 

1.  The RO/AMC should arrange for the 
Veteran to undergo a medical examination 
to ascertain the current nature and 
extent of fibromyalgia.  The claims file 
must be made available for review.  Based 
on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner should be asked 
to provide an opinion as to each of the 
following:

A.  Does the Veteran currently have 
fibromyalgia?

B.  If so, is it at least as likely 
as not (i.e., a 50 percent or 
greater probability) that the 
fibromyalgia is related to active 
service or any incident of such 
service?  

C.  If the Veteran does not have 
fibromyalgia, were the prior 
diagnoses of fibromyalgia were in 
error?

D.  If the Veteran does not 
currently have fibromyalgia, and the 
prior diagnoses of that disorder 
were not in error, is it at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the prior 
fibromyalgia was related to active 
service or any incident of such 
service?

 A complete rationale must be provided.  

2.  Thereafter, readjudicate the claim of 
service connection for fibromyalgia.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009). 




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

